DETAILED ACTION
In the Final Rejection mailed 12/16/2020:
Claims 1, 3-4, 6-8, and 10-11 were rejected.
Claims 2, 5, 9, and 12-13 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 2/5/2021 has been entered:
Claims 1, 3-4, 6-8, and 10-11 are active.
Claims 2, 5, 9, and 12-13 are cancelled.
Response to Arguments
Applicant’s arguments, filed 2/5/2021, with respect to the rejection of claims 1, 3-4, 6-8, and 10-11 under 35 USC 112 have been fully considered and are persuasive. The rejection of claims 1, 3-4, 6-8, and 10-11 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with GEOFFREY E. DOBBIN on 2/9/2021.
The application has been amended as follows:
Claim 10 should now say: “A delinking system in a rotary firearm, said rotary firearm comprising a rotating shaft defining a circumference and an axis of rotation with a plurality of circumferential guide troughs with trapezoidal cross-sections, being wider towards [the] the axis 
a plurality of elongate bodies, each of said plurality of elongate bodies fitting within one of the plurality of guide troughs and having a trapezoidal cross-section, being wider towards the axis of rotation than towards the circumference, thereby being keyed against centrifugal forces; and 
a cam head at a far end of the elongate body, said head interacting with the helical cam track.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art neither teaches, nor makes obvious, a delinking system or a delinking apparatus for linked ammunition in a rotary firearm, comprising at least a delinker shaft including a plurality of circumferential guide troughs each with a trapezoidal cross-section which is wider toward the axis of rotation of the delinker shaft than toward a circumference of the guide troughs, and a plurality of elongate push rods each residing in a respective one of the plurality of guide troughs, wherein each of the plurality of push rods has a trapezoidal cross-section which is wider toward the axis of rotation of the delinker shaft than toward the circumference of the guide troughs. Such an arrangement enables longitudinal motion of the push rods while simultaneously preventing the push rods from escaping the guide troughs as a result of centrifugal force during rotation of the delinker shaft.
As shown in at least Dillon (US 6443044) and Hoyt (US 3595128), the guide troughs and push rods do not have trapezoidal cross-sections which are wider toward the axis of rotation of the delinker shaft than toward a circumference of the guide troughs.
The examiner also notes that in the Declaration filed 8/31/2020, the inventor states that “[t]he XM556 Microgun includes the technology disclosed in this patent application, particularly the use of two guide rods to provide both a sliding and camming surface for delinker push rods” (5). Additionally, applicant disclosed the existence of the XM556 Microgun to the public at least as early as 6/30/2016, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-4, 6-8, and 10-11 are allowable. Claims 2, 5, 9, and 12-13 are cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641


								/STEPHEN JOHNSON/                                                                                                         Primary Examiner, Art Unit 3641